EMPLOYMENT AGREEMENT







THIS AGREEMENT (the “Agreement”) is being made as of the 19th day of September
2008 between BROADCAST INTERNATIONAL, INC., a Utah corporation (the “Company”),
having its principal offices at 7050 Union Park Center, Suite 600, Midvale,
Utah, 84047 and James E. Solomon, Chief Financial Officer and Secretary,
 residing at 2051 North Kingston Road, Farmington, Utah 84025.







WITNESSSETH:




WHEREAS, the Company desires to continue the employment of the Executive and the
Executive desires to be employed by the Company as Chief Financial Officer and
Secretary upon the terms and conditions contained herein.




NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:




1.

Nature of Employment; Term Agreement.  The Company hereby employs the Executive
and the Executive agrees to serve the Company as its Chief Financial Officer and
Secretary upon the terms and conditions contained herein, for a term commencing
as of the date hereof and continuing until December 31, 2011 (the “Employment
Term”); provided, however, that unless either the Company or the Executive gives
notice that it or he desires to terminate this Agreement at least sixty (60)
days prior to the date of its termination, this Agreement (including this
Section 1) shall automatically be renewed for additional successive periods of
one (1) year.




2.

Duties and Powers as Employee.




(a)

During the Employment Term, the Executive shall be employed by the Company as
its Chief Financial Officer and Secretary.  The Executive agrees to devote such
time and efforts to the performance of his duties under this Agreement as shall
be reasonably necessary.  In the performance of his duties, the Executive shall
be subject to the direction of the Board of Directors of the Company.   The
Executive shall be available to travel as the needs of the business require.




(b)

During the Employment Term, the Executive shall be nominated to be a director of
the Company.




3.

Compensation




(a)

As compensation for his services hereunder, the Company shall pay the Executive,
during the Employment term, a base salary (the “Base Salary”) payable in equal
bi-weekly installments at the annual rate of  $225,000 for the year ended
December 31, 2008,  subject to such increases as the Board of Directors may
approve.  Additionally, the Executive shall participate in the present and
future employee benefit plans of the Company provided that he meets the
eligibility requirements thereof.




(b)

In addition to the Base Salary provided herein, the Executive shall receive as a
performance bonus payment (a “Bonus”), on an annual








--------------------------------------------------------------------------------

basis, of up to $225,000. The exact amount shall be determined in the absolute
sole discretion of the Compensation Committee of the Board of Directors of the
Company based upon an evaluation of the performance of the Executive and the
Company during the previous fiscal year.  The Bonus shall be paid to the
Executive within ninety (90) days after the end of the Company’s fiscal year
notwithstanding that such date may be after the expiration of the Employment
Term.







(c)

In addition, the Company shall issue to the Executive 200,000 Restricted Stock
Units (RSU’s) of the Company effective as of the date hereof and governed under
the plans of the Company’s Restricted Stock Unit plan.   It is also anticipated
that the Executive will be granted additional RSU’s or stock options effective
annually as shall be determined in the absolute sole discretion of the
Compensation Committee of the Board of Directors of the Company.







4.

Expenses; Vacations.  The Executive shall be entitled to reimbursement for
reasonable travel and other out-of-pocket expenses necessarily incurred in the
performance of his duties hereunder, upon submission and approval of written
statements and bills in accordance with the then regular procedures of the
Company.  The Executive shall be entitled to reasonable vacation time in
accordance with then regular procedures of the Company governing executives as
determined from time to time by the Company’s Board of Directors but in no event
less than twenty-five days per year.




5.

Representations and Warranties of Employee.  The Executive represents and
warrants to the Company that (a) he is under no contractual or other restriction
or obligation which is inconsistent with the execution of this Agreement, the
performance of his duties hereunder, or the other rights of the Company
hereunder; and (b) he is under no physical or mental disability that would
hinder his performance of duties under this Agreement.




6.

Non-Competition.  The Executive agrees that he will not (a) during the period he
is employed under this Agreement engaged in, or otherwise directly or indirectly
be employed by, or act as a consultant or lender to, be a director, officer,
employee, owner, or partner of, any other business or organization that he or it
shall then be competing with the Company, and (b) for a period of two (2) years
after he ceases to be employed by the Company under this Agreement, directly or
indirectly compete with or be engaged in the same business as the Company, or be
employed by, or act as consultant or lender to, or be a director, officer,
employee, owner, or partner of, any business or organization which at the time
of such cessation, competes with or is engaged in the same business as the
Company, except that in each case the provisions of this Section 6 will not be
deemed breached merely because the Executive owns not more than five percent
(5.0%) of the outstanding common stock of a corporation, if, at the time of its
acquisition by the Executive, such stock is listed on a national securities
exchange, is reported on NASDAQ, or is regularly traded in the over-the-counter
market by a member of national securities exchange.




7.

Confidential Information.  All confidential information which the Executive may
now possess, may obtain during the Employment Term, or may create prior to the
end of the period he is employed by the Company under this Agreement, relating
to the business of the Company or of any customer or supplier of the Company
shall not be published, disclosed, or made accessible by him to any other
person, form, or corporation during the Employment Term or any time thereafter
without the prior





--------------------------------------------------------------------------------

written consent of the Company.  The Executive shall return all tangible
evidence of such confidential information to the Company prior to or at the
termination of his employment.




8.

Termination.




(a)

Notwithstanding anything herein contained, if on or after the date hereof and
prior to the end of the Employment Term, the Executive is terminated “For Cause”
(as defined below) then the Company shall have the right to give notice of
termination of Employee’s services hereunder as of a date to be specified in
such notice, and this Agreement shall terminate on the date so specified in such
notice.  Termination “For Cause” shall mean the Executive shall (i) be convicted
of a felony crime, (ii) commit any act or omit to take any action in bad faith
and to the detriment of the Company, (iii) commit an act of moral turpitude,
(iv) commit an act of fraud against the Company, or (v) materially breach any
term of this Agreement and fail to correct such breach within thirty (30) days
after commission thereof.







(b)

In the event the Executive shall be physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his duties hereunder for a
period of six months, then this Agreement shall terminate upon 90 days’ written
notice to the Executive, and no further compensation shall be payable to the
Executive, except as may otherwise be provided hereunder any disability
insurance policy.







(c)

In the event that the Executive shall die, then this Agreement shall terminate
on the date of the Executive’s death, and no further compensation shall be
payable to the Executive, except as may otherwise be provided under any
insurance policy or similar instrument.







(d)

In the event that this Agreement is terminated “For Cause” pursuant to Section 8
(a), then the Executive shall be entitled to receive only his Base Salary at the
rate provided in Section 3 to the date on which termination shall take effect.







(e)

In the event this Agreement is terminated by the Company other than for the
reasons set forth in Section 8 (a) or 8 (b) or upon a Section 9 event, the
Executive shall be entitled to receive severance pay consisting of a lump sum
distribution (with no present value adjustment) equal to the Base Salary at the
rate provided in Section 3 plus the Bonus (fixed at the rate of 50% of such Base
Salary) for the greater of (i) two (2) years, notwithstanding that such two-year
period might extend beyond the Employment Term or (ii) the remainder of the
Employment Term.  In such case any of the Executive’s issued but unvested
options (including the Options described in this Agreement) shall vest
immediately upon such termination.  In addition, in such case the two (2) year
period described in Section 6 (b) of this Agreement shall be reduced to one (1)
year.








--------------------------------------------------------------------------------



(f)

Nothing contained in this Section 8 shall be deemed to limit any other right the
Company may have to terminate Employee’s employment hereunder upon any ground
permitted by law.




9.

Change of Control.




In the event of a future disposition of (or including) the properties and
business of the Company, substantially as an entirety, by merger, consolidation,
sales of assets, or otherwise, the Company shall assign this letter and all of
its rights and obligations hereunder to the acquiring or surviving corporation
and such corporation shall assume in writing all of the obligations of the
Company, and the Company (in the event and so long as it  remains in business as
an independent going enterprise) shall remain liable for the performance of its
obligations hereunder in the event of an unjustified failure of the acquiring
corporation to perform its obligations under this agreement.




Notwithstanding the foregoing, in any such event, or in the event of the
acquisition by any person, or group of persons acting in concert,  of shares of
capital stock of the Company enabling such person or person to cast 20% or more
of the votes entitled to be voted at any meeting to elect directors (each such
event of  disposition or acquisition of stock being hereinafter referred to as a
“Section 9 Event”), the Executive or the Company shall have the right to
terminate this Agreement by written notice given within six (6) months of the
date (the “Section 9 Date”) of such Section 9 Event.  Upon such termination, the
Executive shall receive severance pay consisting of a single lump sum
distribution (with no present value adjustment) equal to the Base Salary as
provided in Section 3 plus Bonus (fixed at the rate of 50% of such Base Salary)
for the greater of (i) two (2) years, notwithstanding that such two-year period
might extend beyond the Employment Term or (ii) the remainder of the Employment
Term.  Upon such Section 9 Event, any of the Executive’s issued but unvested
options (including the options described in this Agreement) shall vest
immediately upon such Section 9 event.  In addition, upon a Section 9 Event in
which the shareholders of the Company exchange their shares for stock of any
other company or other consideration,  the Executive shall receive an amount
equal to the per share price paid to the stockholders of the Company less the
Pre-Announcement Price multiplied by 50,000.




10.

Survival.  The covenant, agreements, representations, and warranties contained
in or made pursuant to this Agreement shall survive the Executive’s termination
of employment, irrespective of any investigation made by or on behalf of any
party.




11.

Modification.  This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof, supersedes all existing agreements
between them concerning such subject matter, and may be modified only by a
written instrument duly executed by each party.




12.

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given at the address of such party set forth in the preamble to this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 12).  In the case of a notice to
the Company, a copy of such notice (which copy shall not constitute notice)
shall be delivered to Rodney M. Tiede, President, 7050 Union Park Avenue, 600,
Midvale, Utah, 84047.   Notice to the estate of the Executive shall be
sufficient if addressed to the Executive provided in this Section 12.  Any
notice or other communication given by certified mail shall be deemed sufficient
if given at the time of certification thereof.





--------------------------------------------------------------------------------







13.

Binding Agreement; Benefit.  The provisions of this Agreement will be binding
upon, and will inure to the benefit of, the respective heirs, legal
representatives and successors of the parties hereof.




14.

This Agreement will be governed by, and construed and enforced in accordance
with, the laws of the State of Utah.




15.

Other.  The waiver by any party of a breach of any provision of this Agreement
must be in writing and shall not operate or be construed as a waiver of any
subsequent breach by such other party.  




This Agreement contacts the entire agreement between the parties with respect to
the subject matter hereof and supercedes all prior agreements or understandings
among the parties with respect thereto.  This Agreement may be amended only by
an agreement in writing signed by the parties hereto.




The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.




Any provision of this Agreement that is prohibited or enforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




This Agreement is personal in its nature and the parties hereto shall not,
without the consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder; provided, however, that the Company may assign
its rights and obligations under this agreement to any subsidiary or affiliate
of the Company and the provisions hereof shall inure to the benefit of, and be
binding upon each successor of the Company, whether by merger, consolidation,
transfer or all or substantially all of its assets, or otherwise.




IN WITNESS WHEREOF, the parties have duly executed this agreement as of the date
first above written.




“Executive”

“Company”




/s/ James E. Solomon

                     /s/ Rodney M. Tiede

____________________

By:_____________________________

        President/CEO

Its:_____________________________













 









